DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Response to Amendments
This Office Action is in response to remarks and amendments submitted on 2/8/2021, in which claims 1-2, 4-8, 10-16, and 18-20 were presented for further examination. 
The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action:
Claims 1, 4-8, 10-16, and 18-20 are currently amended. 
Claim 3, 9, and 17 are currently cancelled.
Claims 1-2, 4-8, 10-16, and 18-20 are pending.
The previous claim objections of claims 1, 10-11, and 19-20 have been withdrawn as necessitated by the applicant’s amendments to the impacted claims.
The previous 35 USC § 112(b) rejection of claims 10-16 and 19-20, have been withdrawn –as necessitated by the applicant’s amendments to the impacted claims.

Response to Arguments
Applicant’s arguments filed 2/8/2021 have been fully considered.

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

With regard to the previous 35 USC § 103 rejection, applicant asserts Kritt (US PGPub 20140136509) and Zhang (US Patent 9449080) do not disclose the features of the present invention for conducting a second search in response to a selection of one keyword (from the first search results), or displaying both first search results and second search results on the same display screen. 



It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication, US 20150020017, to Corey Chandler et al, hereinafter “Chandler”.

Regarding claim 1, Chandler teaches a search result providing method implemented in a computer in communication with the Internet and having a search engine for performing a search on the Internet (Chandler, ¶ [0039], teaches according to a first aspect there is provided a method and system to facilitate searching of a data resource. The system receives information from a seller, that is associated with an item and evaluates the received information in real time with a rule that includes an expression (e.g., Boolean) and supplemental information. Further, Chandler, ¶ [0040], teaches according to a second aspect there is provided a method and system to generate a query to search a data resource utilized by a seller and a buyer that transact an item in a network-based marketplace), the method comprising: 
registering, on the computer, a plurality of keywords of interest input by a user of the computer (Chandler, ¶ [0045], teaches FIG. 1 is a block diagram illustrating a computer-based system, according to an embodiment, to search a data resource. The system is described to provide an example context for what follows. At operation 13, an author or publisher (e.g., a seller) enters information including information items (e.g., an item description) into a client computer. The client computer communicates the information to the system (e.g., a computer-based system), where it is stored in a ; 
providing, on the computer, an intermediate screen displaying both a list of the plurality of keywords of interest registered in advance in the computer and at least one document corresponding to each of the plurality of keywords of interest, prior to conducting a search on the Internet (Chandler, ¶ [0041], teaches according to a third aspect there is provided a method and system to enable a buyer to browse listings that are listed by sellers on a network-based marketplace. The system generates a user interface that displays a concept and multiple values that are associated with the concept. Further, Chandler, ¶ [0046], teaches at operation 15, a classification engine determines a domain for the received information (e.g., whether the item description relates to a shoe, toy, book, etc.), adds classification and inference tags to the received information and stores the classification tags and the inference tags with the received information in a data resource (e.g., memory, database, storage device, etc.). The classification engine determines a domain for the item by applying domain specific queries to the item. The classification engine may add classification tags to the received information responsive to the application of classification rules to the received information);  
providing on the computer, a search result screen displaying a first search result page showing a list of first search results found on the Internet in a first search by the search engine and a list of second keywords, in response to a selection of a document corresponding to a first keyword among the plurality of keywords of interest from the intermediate screen by a user on the computer ; and 
additionally showing on the first search result page, a list of second search results in a second search by the search engine in response to a selection of one second keyword (Chandler, ¶ [0050], teaches at operation 23, the search applications may determine browsing sets to enable the user to further refine their search. A browsing set may include a browsing concept (e.g., Price Range) and multiple browsing values (e.g., $1.00 to $5.00, $5.00 to $10.00, $10.00 to $15.00). The user may select a browsing value which effectively specifies a browsing characteristic, a browsing concept-browsing ; 
 wherein at least one first search result from the list of first search results second search result search (Chandler, ¶ [0138], teaches the determining module determines or finds information (e.g., item .

Regarding claim 2, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches the second keywords are related keywords associated with the first keyword (Chandler, ¶ [0170], teaches at operation 376, the client machine receives and displays the generated user interface. FIG. 35 illustrates a generated user interface. The user interface illustrates the additional selected .  

Regarding claim 4, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the additionally showing of the second search results of the second keyword comprises determining a number of documents displayable on the first search result page and a ratio of a number of documents in the first search results for the document selected from the intermediate screen and a number of documents to be displayed on the first search result page based on a number of second keywords selected by the user (Chandler, ¶ [0175], teaches FIG. 37 illustrates a user interface, according to an embodiment, to minimize the display of browsing options. The user interface minimizes the display of browsing options and maximizes the display of information (e.g., item listings 85) based on an item count dropping below a threshold level. For example, the user interface may include a count of “20” items found, the count determined by the determining module to be below a configurable threshold resulting in the minimization of browsing options on the user interface. To this end, the browsing sets may not be displayed on the user interface though the browsing set buttons 307 . 

Regarding claim 5, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the sorting standards includes displaying the first search results of the document selected from the intermediate screen and the second search results of the second keyword on the first search result page in order of the search request for the document selected from the intermediate screen and the search request for the second keyword (Chandler, ¶ [0155], discloses selecting browsing sets for presentation to the user based on the order of browsing sets as they appear in the display instructions. Accordingly, the display instructions determine a fixed order of interest for the display of browsing sets to the user. In other embodiments the fixed order of interest may be temporarily overridden by the cancellation of a selected characteristic with regard to the selected characteristic. In this instance the cancelled selected characteristic may temporarily be considered to be of maximum interest to the user and therefore displayed as a browsing set to the user subsequent to cancellation of the corresponding selected characteristic. Accordingly, the fixed order of interest may be temporarily overridden to accommodate a user that may want to cancel a browsing value that may be associated with the cancelled selected characteristic).  

Regarding claim 6, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the additionally showing of the second search results of the second keyword comprises fixing the search first results of the document selected from the intermediate screen on a top area of the first search result page, and sorting the second search results of the second keyword on a remaining area of the first search result page in order of the search request for the second keyword (Chandler, ¶ [0138], teaches the determining module determines selected characteristics, determines the size of areas on a user interface to display information (e.g., item listings, browsing sets, etc.), determines information (e.g., item listings 85) to display, and determines browsing sets to display. The determining module determines the selected characteristics based on the concept query (e.g., generated from a keyword query), browsing characteristic(s) that may have been selected, and/or selected characteristics that may have been cancelled). Further, Chandler, ¶ [0139], teaches the search metadata is shown to be organized by domain, as previously described. Each domain includes a set of display instructions that include multiple browsing sets. Each browsing set includes a browsing concept and multiple browsing values. The browsing set may be presented to a buyer who may select a single browsing value thereby effectively selecting a browsing characteristic (e.g., a browsing concept and browsing value). The browsing sets may be ordered according to the interest of most users. For example, a user may be most interested in the browsing sets that appear at the top of the display instructions and least interested in the browsing sets that appear at the bottom of the display instructions. Accordingly, the .  

Regarding claim 7, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein each of the documents corresponding to the first search results of the document selected from the intermediate screen and the second search results of the second keyword is inserted on the first search result page based on a block unit (Chandler, FIG. 34-40, discloses categories, items, and results that can be refined and displayed within designated rectangular areas on screen).  

Regarding claim 8, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches providing content related to a document through a viewer on the search result screen in response to a selection of the document corresponding to the first search results of the document selected from the intermediate screen or the second search results of the second keyword (Chandler, FIG. 34-40, discloses search results that can be refined, at element 85, based on selections, functions, and/or user inputs).  

Regarding claim 10, Chandler teaches a non-transitory computer-readable recording medium storing computer-readable instructions for performing a search on the Internet, the instructions when executed by a processor, control a computer (Chandler, ¶ [0040], teaches according to a second aspect there is provided a method and system to generate a query to search a data resource utilized by a seller and a buyer that transact an item in a network-based marketplace. Further, Chandler, ¶ [0221], discloses the disk drive unit includes a machine-readable medium on which is stored one or more sets of instructions (e.g., software) embodying any one or more of the methodologies or functions described herein. The software may also reside, completely or at least partially, within the main memory and/or within the processor during execution thereof by the computer system, the main memory and the processor also constituting machine-readable media) to perform the steps comprising: 
registering, on the computer, a plurality of keywords of interest input by a user of the computer (Chandler, ¶ [0045], teaches FIG. 1 is a block diagram illustrating a computer-based system, according to an embodiment, to search a data resource. The system is described to provide an example context for what follows. At operation 13, an author or publisher (e.g., a seller) enters information including information items (e.g., an item description) into a client computer. The client computer communicates the information to the system (e.g., a computer-based system), where it is stored in a database. The item description (or listing) may include a title, a description, one or more listing categories, etc.); 
providing, on the computer, an intermediate screen displaying both a list of the plurality of keywords of interest registered in advance in the computer and at least one document corresponding to each of the plurality of keywords of interest, prior to conducting a search on the Internet (Chandler, ¶ [0041], teaches according to a third aspect there is provided a method and system to enable a buyer to browse listings that are listed by sellers on a network-based marketplace. The system generates a user interface that displays a concept and multiple values that are associated with the concept. Further, Chandler, ¶ [0046], teaches at operation 15, a classification engine determines a domain for the received information (e.g., whether the item description relates to a shoe, toy, book, etc.), adds classification and inference tags to the received information and stores the classification tags and the inference tags with the received information in a data resource (e.g., memory, database, storage device, etc.). The classification engine determines a domain for the item by applying domain specific queries to the item. The classification engine may add classification tags to the received information responsive to the application of classification rules to the received information); 
providing on the computerfirst search results found on the Internet in a first search by the search engine and a list of second keywords(Chandler, ¶ [0135], teaches FIG. 16 is a block diagram illustrating a system that receives a keyword query and generates a user interface that includes the keyword query, a concept query, browsing characteristics and information (e.g., item listings 85). Chandler, ¶ [0136], teaches the search ; and 
additionally showing on the first search result page, a list of second search results in a second search by the search engine in response to a selection of one second keyword (Chandler, ¶ [0050], teaches at operation 23, the search applications may determine browsing sets to enable the user to further refine their search. A browsing set may include a browsing concept (e.g., Price Range) and multiple browsing values (e.g., $1.00 to $5.00, $5.00 to $10.00, $10.00 to $15.00). The user may select a browsing value which effectively specifies a browsing characteristic, a browsing concept-browsing value pair (e.g., Price Range—$1.00-$5.00). Accordingly, the search applications may determine multiple browsing characteristics that may be selected by the user. Further, Chandler, ¶ [0066], teaches navigation and such of a service (e.g., the network-based marketplace) supported by the computer-based system may be facilitated by one or ; 
wherein at least one first search result from the list of first search results second search result search (Chandler, ¶ [0138], teaches the determining module determines or finds information (e.g., item listings 85) and determines or finds browsing sets based on the determined selected characteristics. Finally, the generating module may generate counts values that may be associated with browsing values. Chandler, ¶ [0174], teaches the client machine receives and displays the generated user interface. FIG. 36 illustrates a generated user .

Regarding claim 11, Chandler teaches a search result providing system in communication with the Internet and having a search engine for performing a search on the Internet (Chandler, ¶ [0039], teaches according to a first aspect there is provided a method and system to facilitate searching of a data resource. The system receives information from a seller, that is associated with an item and evaluates the received information in real time with a rule that includes an expression (e.g., Boolean) and supplemental information. Further, Chandler, ¶ [0040], teaches according to a second aspect there is provided a method and system to generate a query to search a , the system comprising: 
a display panel (Chandler, ¶ [0041], teaches the system generates a user interface that displays a concept and multiple values that are associated with the concept); 
a memory to which at least one program is loaded (Chandler, ¶ [0046], discloses a data resource (e.g., memory, database, storage device, etc.)); and 
at least one processor, wherein, according to a control of the program, the at least one processor is configured to process the functions (Chandler, ¶ [0046], discloses the software may also reside, completely or at least partially, within the main memory and/or within the processor during execution thereof by the computer system, the main memory and the processor also constituting machine-readable media) including: 
registering, in the memory, a plurality of keywords of interest input by a user of the computer (Chandler, ¶ [0045], teaches FIG. 1 is a block diagram illustrating a computer-based system, according to an embodiment, to search a data resource. The system is described to provide an example context for what follows. At operation 13, an author or publisher (e.g., a seller) enters information including information items (e.g., an item description) into a client computer. The client computer communicates the information to the system (e.g., a computer-based system), where it is stored in a database. The item description (or listing) may include a title, a description, one or more listing categories, etc.); 
providing, on the display panel, an intermediate screen displaying both a list of the plurality of keywords of interest registered in advance in the memory and at least one document corresponding to each of the keywords of interest, prior to conducting a search on the Internet (Chandler, ¶ [0041], teaches according to a third aspect there is provided a method and system to enable a buyer to browse listings that are listed by sellers on a network-based marketplace. The system generates a user interface that displays a concept and multiple values that are associated with the concept. Further, Chandler, ¶ [0046], teaches at operation 15, a classification engine determines a domain for the received information (e.g., whether the item description relates to a shoe, toy, book, etc.), adds classification and inference tags to the received information and stores the classification tags and the inference tags with the received information in a data resource (e.g., memory, database, storage device, etc.). The classification engine determines a domain for the item by applying domain specific queries to the item. The classification engine may add classification tags to the received information responsive to the application of classification rules to the received information); 
5providing on the display panel, a search result screen displaying a first search result page showing a list of first search results found on the Internet in a first search by the search engine and a list of second keywords, in response to a selection of a document corresponding to a first keyword among the plurality of keywords of interest from the intermediate screen by a user (Chandler, ¶ [0135], teaches FIG. 16 is a block diagram illustrating a system that receives a keyword query and generates a user interface that includes the keyword query, a concept query, ; and 
additionally showing on the first search result page, a list of second search results of in a second search by the search engine in response to a selection of one second keyword (Chandler, ¶ [0050], teaches at operation 23, the search applications may determine browsing sets to enable the user to further refine their search. A browsing set may include a browsing concept (e.g., Price Range) and multiple browsing values (e.g., $1.00 to $5.00, $5.00 to $10.00, $10.00 to $15.00). The user may select a browsing value which effectively specifies a browsing characteristic, a browsing concept-browsing value pair (e.g., Price Range—$1.00-$5.00). Accordingly, the search applications may determine multiple browsing characteristics that may be selected by the user. Further, Chandler, ¶ [0066], teaches navigation and such of a service (e.g., the network-based marketplace) supported by ; 
wherein at least one first search result from the list of first search results  second search result search (Chandler, ¶ [0138], teaches the determining module determines or finds information (e.g., item listings 85) and determines or finds browsing sets based on the determined selected characteristics. Finally, the generating module may generate counts values that may be associated with browsing values. Chandler, ¶ [0174], teaches the client machine receives and displays the generated user interface. FIG. 36 illustrates a generated user .

Regarding claim 12, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the at least one processor is further configured to determine a number of documents displayable on the first search result page and a ratio of a number of documents in the first search results for the document selected from the intermediate screen and a number of documents to be displayed on the first search result page based on a number of second keywords selected by the user (Chandler, ¶ [0175], teaches FIG. 37 illustrates a user interface, according to an embodiment, to minimize the display of browsing options. The user interface minimizes the display of browsing options and . 

Regarding claim 13, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the sorting standards further includes displaying the first search results of the document selected from the intermediate screen and the second search results of the second keyword on the first 6search result page in order of the search request for the document selected from the intermediate screen and the search request for the second keyword (Chandler, ¶ [0155], discloses selecting browsing sets for presentation to the user based on the order of browsing sets as they appear in the display instructions. Accordingly, the display instructions determine a fixed order of interest for the display of browsing sets to the user. In other embodiments the fixed order of interest may be temporarily overridden by the cancellation of a selected characteristic with regard to the .  

Regarding claim 14, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the at least one processor is further configured to fix the first search results of the document selected from the intermediate screen on a top area of the first search result page, and to sort the second search results of the second keyword on a remaining area of the first search result page in order of the search request for the second keyword (Chandler, ¶ [0138], teaches the determining module determines selected characteristics, determines the size of areas on a user interface to display information (e.g., item listings, browsing sets, etc.), determines information (e.g., item listings 85) to display, and determines browsing sets to display. The determining module determines the selected characteristics based on the concept query (e.g., generated from a keyword query), browsing characteristic(s) that may have been selected, and/or selected characteristics that may have been cancelled). Further, Chandler, ¶ [0139], teaches the search metadata is shown to be organized by domain, as previously described. Each domain includes a set of display instructions that include multiple browsing sets. Each browsing set includes a browsing concept and multiple browsing .  

Regarding claim 15, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein each of the documents corresponding to the first search results of the document selected from the intermediate screen and the second search results of the second keyword is inserted on the first search result page based on a block unit (Chandler, FIG. 34-40, discloses categories, items, and results that can be refined and displayed within designated rectangular areas on screen).  

Regarding claim 16, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the at least one processor is further configured to provide content related to a document through a viewer on the search result screen in response to a selection of the document corresponding to first the search results of the document selected from the intermediate screen or the second search results of the second keyword (Chandler, FIG. 34-40, discloses search results that can be refined, at element 85, based on selections, functions, and/or user inputs).  

Regarding claim 18, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the at least one of the plurality of predetermined sorting standards comprises: 7displaying N-X number of documents in the first search results of the document selected from the intermediate screen and X number of documents in the second search results of the second keyword on the first search result page, where N>X, displaying a predetermined ratio of the number of the documents in the first search results of the document selected from the intermediate screen to the number of the documents in the second search results of the second keyword, and displaying a same fixed number of the documents in the first search results of the document selected from the intermediate screen and the number of the documents in the second search results of the second keyword (Chandler, ¶ [0043], teaches the system receives a request for a user interface that includes two areas that are complementary in size. The system uses the first area to display data items and the second area to display browsing options that may be selected by the user to identify data items in a data source. The system automatically determines a size associated with the area to display data items by computing a number of data items that are to be displayed in the first area. If the number of data items to be displayed in the first area exceeds a predetermined threshold then the system decreases the area to display data .  

Regarding claim 19, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the at least one of the plurality of predetermined sorting standards comprises: displaying N-X number of documents in the first search results of the document selected from the intermediate screen and X number of documents in the second search results of the second keyword on the first search result page, where N>X, displaying a predetermined ratio of the number of the documents in the first search results of the document selected from the intermediate screen to the number of the documents in the second search results of the second keyword, and displaying a same fixed number of the documents in the first search results of the document selected from the intermediate screen and the number of the documents in the second search results of the second keyword (Chandler, ¶ [0043], teaches the system receives a request for a user interface that includes two areas that are complementary in size. The system uses the first area to display data items and the second area to display browsing options that may be selected by the user to identify data items in a data source. The system automatically determines a size associated with the area to display data items by computing a number of data items that are to be displayed in the first area. If the number of data items to be displayed in the first area exceeds a predetermined threshold then the system decreases the area to display data items and increases the area associated with the browsing options. Accordingly, a high count of data items may trigger the generation of user interface that emphasizes browsing options that may be selected by the user to identify data items in a data source. Chandler, ¶ [0137], teaches the browsing sets are selected by the search applications based on the cumulative selected characteristics (e.g., generated from the keyword query, the selected browsing characteristics, and the cancellations) according to a specified order. In other words, the most interesting browsing sets may be presented before the least interesting browsing sets, the level of interest determined from the point of view of the buyer by an administrator. Other embodiments may determine the level of buyer interest for a particular browsing set by monitoring user selections of browsing sets. Chandler, ¶ [0148], teaches returning to FIG. 20, at .    

Regarding claim 20, Chandler teaches the claimed invention substantially as claimed and Chandler further teaches wherein the at least one of the plurality of predetermined sorting standards comprises: 8 displaying N-X number of documents in the first search results of the document selected from the intermediate screen and X number of documents in the second search results of the second keyword on the first search result page, where N>X, displaying a predetermined ratio of the number of the documents in the first search results of the document selected from the intermediate screen to the number of the documents in the second search results of the second keyword, and displaying a same fixed number of the documents in the first search results of the document selected from the intermediate screen and the number of the documents in the second search results of the second keyword (Chandler, ¶ [0043], teaches the system receives a request for a user interface that includes two areas that are complementary in size. The system uses the first area to display data items and the second area to display browsing options that may be selected by the user to identify data items in a data source. The system automatically determines a size associated with the area to display data items by computing a number of data items that are to be displayed in the first area. If the number of data items to be displayed in the first area .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Achuthan (US Patent Application Publication 20140358733) discloses a user searching for information may utilize a computer that sometimes displays a 
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ALICIA M ANTOINE/Examiner, Art Unit 2162
2/27/2021